DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                   Request for Continued Examination
         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/21 has been entered.

Response to Arguments
Applicant's arguments filed 11/8/21 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 101 rejection of Claims 1, 5-8, 12-14 and 18-20, Applicant argues that incorporating limitations of claim 5 into the independent claims as discussed during the interview of Oct 12 2021 is sufficient in overcoming the rejection of the claims (Amendment, pg. 9-10). Examiner respectfully disagrees that the amendments are sufficient in overcoming the rejection of the claims. The language recited in the instant claims do not include all of the language from the claim and the specification as suggested during the interview. 
Claims 1, 5-8, 12-14 and 18-20 recite metal processes including evaluating/analyzing textual chat messages, selecting a hash/compression algorithm for the messages, generating a hash/compression (i.e. using a mathematical algorithm) of the evaluated messages, creating a label/leximarker containing the hash, generating a modified version of the text, storing the modified version of the text and using the marker/hash to retrieve the result of the analysis for subsequent analysis without further processing (i.e. without expanding), and are achievable manually using a pen and paper to store results of text analysis on paper and encoding/encrypting the text using a mathematical algorithm while creating a marker referencing the text and the result of applying the mathematical algorithm, replacing contents of the text with a label, storing the label and using the marker in retrieving the result of the initial analysis for subsequent analysis. The dependent claims 5-7, 12-13 and 18-20 also recite mental processes and do not add significantly more that the abstract idea recited in the independent claims, and are as a result similarly rejected as corresponding to non-statutory subject matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


             Claims 1, 5-8, 12-14 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of textual analysis without significantly more. The claims 1, 8 and 14 recite metal processes including evaluating/analyzing Intellectual Ventures LLC v. Erie Indem. Co., RecogniCorp, LLC v. Nintendo, Cf Smart Sys. Innovations, LLC v. Chicago Transit Auth., 873 F.3d 1364, 1372 (Fed. Cir. 2017) and Personalized Media Commc 'ns, LLC v. Amazon.com, Inc., 161 F.Supp.3d 325,337 (D. Del. 2015), affd, 2016 WL 7118532 (Mem) (Fed. Cir. 2016)).
           The dependent claims 5-7, 12-13 and 18-20 also recite mental processes and do not add significantly more that the abstract idea recited in the independent claims, and are as a result similarly rejected

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658